On Rehearing.
Poché, J.
G-uided by the wise principle that the benefit of a doubt, in a question involving our jurisdiction over a cause should be given to the right of appeal, we reopened this case with a view to hear the appellant on the question of jurisdiction which he had not argued in his original brief.
A second examination of the pleadings has served to confirm our previous conclusion, that under the issues presented in this case, the real amount in dispute does not exceed one thousand dollars.
Appellant’s argument, that the object of the plaintiff in his suit was to cancel and rescind a promise to sell for a consideration of thirteen hundred dollars, is not sustained by the record.
Plaintiff distinctly avers, that of the movable effects which he placed in the possession of defendant under a promise to sell, all had been sold or otherwise disposed of by defendant, with the exception of four' mules and harness, three floats, etc., of the alleged value of three hundred and fifty-five dollars, and hence, he prayed to be restored to the *498possession of these enumerated movable effects, and his prayer for the cancellation of his original contract could and did refer only to those effects.
This issue was met by the defendant in a general denial, followed by an averment that he had not been credited with the full amount paid on account of the original agreement.
Hence, no judgment could be rendered under the pleadings which could affect either party in a sum exceeding three hundred and fifty-, five dollars, and the additional sum of forty-two dollars claimed for rent.
Our previous decree must, therefore, remain undisturbed.